Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 1 of 16
                                                                          1



   1                        UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
   2                              HOUSTON DIVISION

   3   UNITED STATES OF AMERICA            *    CRIMINAL NO. H-15-263-1
                                           *
   4   VERSUS                              *    Houston, Texas
                                           *    March 28, 2016
   5   ASHER ABID KHAN                     *    2:30 p.m.

   6                              MOTION HEARING
                        BEFORE THE HONORABLE LYNN N. HUGHES
   7                       UNITED STATES DISTRICT JUDGE

   8

   9   For the Government:

  10             Mr. Alamdar Shabbir Hamdani
                 Ms. Carolyn Ferko
  11             United States Attorney's Office
                 1000 Louisiana, Suite 2300
  12             Houston, Texas 77002

  13

  14   For the Defendant:

  15             Mr. Thomas S. Berg
                 Attorney at Law
  16             4306 Yoakum Blvd.
                 Suite 400
  17             Houston, Texas 77006

  18

  19

  20   Court Reporter:

  21             Fred Warner
                 Official Court Reporter
  22             515 Rusk Avenue
                 Houston, Texas 77002
  23

  24   Proceedings recorded by mechanical stenography, produced by
       computer-aided transcription
  25
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 2 of 16
                                                                         2



   1              THE COURT:   Thank you.     Please be seated.
   2                   Somebody has to move the trial up a little bit.

   3              MR. BERG:    Up?

   4              THE COURT:   To this weekend; start then.
   5                   Well, let's help me with a little background.

   6   You put another aka in the superseding indictment in the
   7   caption.   It needs nothing like dba, aka, incorporated in

   8   Delaware any of those things.       They don't belong in the
   9   caption.

  10                   What do you think his real name is?

  11              MR. HAMDANI:    Your Honor, it's Mohamed Zhubi.
  12              THE COURT:   Would you just add that in the caption?

  13              MR. HAMDANI:    Yes, Your Honor.
  14              THE COURT:   And don't go amending it.

  15                   I think I know, and I'm sure it's in the

  16   superseding indictment, but it's written in "justice
  17   department-ese."     So I can understand, tell me what the

  18   government thinks Mr. Zhubi did.
  19              MR. FERKO:   Yes, Your Honor.      Mr. Zhubi was

  20   contacted by Mr. Kahn to facilitate Mr. Khan and Mr. Garcia

  21   to ISIS.   Eventually, as you know, Mr. Khan came back; but
  22   Mr. Khan made sure that Mr. Zhubi and Mr. Garcia got in

  23   contact with each other so that Mr. Zhubi could complete the

  24   act of getting Mr. Garcia to ISIS, where he in fact, we
  25   allege, he actually went.
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 3 of 16
                                                                               3



   1              THE COURT:   And to the best of your understanding,
   2   Zhubi has always been in Turkey or Syria?

   3              MR. HAMDANI:    That's correct, Your Honor.

   4              THE COURT:   Do you know anything else about him?
   5              MR. HAMDANI:    He's in Australia, too.      At some point

   6   he lived in Australia.      But beyond that we know he travels
   7   back and forth between Syria and Turkey and probably

   8   facilitates other people like he's done before.
   9              THE COURT:   So he is a recruiter?

  10              MR. HAMDANI:    Yes, Your Honor, he is.

  11              THE COURT:   Sort of like a football scout or
  12   something?

  13              MR. HAMDANI:    Sort of like that, Your Honor.
  14              THE COURT:   All right.

  15              MR. BERG:    I wonder if the government has him in

  16   custody or intends to any time in the near future.           And I am
  17   perfectly willing to wait.

  18              THE COURT:   Well, wait.     That's my next question.
  19                   Is my order actively being enforced?

  20              MR. HAMDANI:    Yes, Your Honor.     So we will do -- and

  21   I will make sure the writ notes are going to be issued for
  22   Mr. Zhubi.

  23                   Turkey, of course, is a nation that can respond

  24   to that.   So, yes, we have full intention to get the writ
  25   notice issued; and if he comes into Turkey and is able to be
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 4 of 16
                                                                               4



   1   arrested by the Turkish authorities, we want that to happen.
   2              THE COURT:   Turkey has been a very valuable ally of

   3   ours for a very long time.

   4              MR. HAMDANI:    Especially now.
   5              THE COURT:   The only NATO country with a border with

   6   the Soviet Union during the worst of the cold war.
   7                   Well, if there were no Zhubi, would the

   8   government be ready for trial?
   9              MR. HAMDANI:    Your Honor, I would say this.          We just

  10   received the lab results from Australia.         We just got them in

  11   this morning, in fact.      I know that's something Mr. Berg
  12   definitely wants to see.      And he may want to travel to

  13   Australia based upon that.       I don't know.    We got them this
  14   morning.   But that's something, if I were asked today, I'd

  15   say, I just got those, so we'd probably want to have

  16   additional time just to be able to have Mr. Berg look at that
  17   himself.

  18              THE COURT:   I don't mind sending Mr. Berg to
  19   Australia.

  20              MR. HAMDANI:    Not at all.    I don't mind joining him

  21   in Australia.
  22              THE COURT:   Suits me, too.     Getting you back is a

  23   different question.

  24              MR. BERG:    He may not want either of us back.
  25                   They have delivered to me while I was in trial
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 5 of 16
                                                                             5



   1   in another case with Judge Ellison for too many weeks a great
   2   deal of new discovery which I just stacked on my desk.            I

   3   haven't even started to go through it.         It's going to take a

   4   while.
   5             THE COURT:    Well, how long is "a while?"

   6             MR. BERG:    I don't know because I haven't started to
   7   decompress.

   8             MR. FERKO:    And, Your Honor, what that is is we had
   9   from the computers that were originally seized these reports

  10   that were generated from the searches and from telephones

  11   that were seized.     So basically we had given him a copy of
  12   the hard drive, but I think it basically focuses in on the

  13   relevant issues and relevant, you know, things that weren't
  14   here for those reports --

  15             THE COURT:    These are paper copies of some of the

  16   data from the computers?
  17             MS. FERKO:    It's not paper copies.       Everything is

  18   electronic.    In fact, they were given to us on thumb drives,
  19   and so we copied the thumb drives on to a DVD.          I think in

  20   once instance we just handed over the thumb drive because it

  21   has that much information on it.
  22             MR. HAMDANI:     There's a lot of information in Mr.

  23   Berg's possession, and we have been handing it over on a

  24   rolling basis as we get it.
  25             THE COURT:    I want you to quit getting it and have
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 6 of 16
                                                                             6



   1   gotten it.
   2             MR. HAMDANI:     Yes, Your Honor.     We are getting down

   3   that road I believe.

   4             MR. BERG:    And now we find that Australia just
   5   arrived today?

   6             MR. HAMDANI:     Today.
   7             MS. FERKO:    Well, we asked for it a long time ago.

   8             MR. HAMDANI:     It virtually came in at 11:00 a.m.
   9   this morning.

  10             THE COURT:    So do you have an estimate of your

  11   availability after having completed your preparation?
  12             MR. BERG:    After completing prep, which I barely

  13   started, I would think it would be late fall because I have
  14   got other cases.     I have got one with you starting next month

  15   which is a repeat of what I just did in Judge Ellison's

  16   court.
  17             THE COURT:    What do you have next month?

  18             MR. BERG:    We have got a Medicare fraud case set for
  19   trial.

  20             THE COURT:    Which one?

  21             MR. BERG:    My client is Bagoumian, an Armenian nurse
  22   with a whole bunch of doctors involved.         It's at the end of

  23   the month, and it will take a couple of weeks.

  24             THE COURT:    No, it won't.
  25             MR. BERG:    It will.     It took five with Judge
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 7 of 16
                                                                            7



   1   Ellison, so we know it won't take more than two here.
   2             THE COURT:    It won't take more than five days.

   3   Ferko can try a fraud case in five days.

   4             MS. FERKO:    We tried one in two, Your Honor.
   5             THE COURT:    There is not that much information.

   6   There is a scheme and there are documents that confirm the
   7   scheme that are reliable.

   8             MR. BERG:    That was my position, and the jury
   9   ultimately agreed with me that there wasn't enough

  10   information on my guy.      We got cut loose.     It took five weeks

  11   to get there.    It's a heads-up.
  12             THE COURT:    I need to transfer some of my cases to

  13   those people who have got enough time to listen to you all
  14   for five weeks.

  15                   First of all, clean, crisp presentation is good

  16   for both sides, in my judgment.        It's also fair to the jury.
  17   They're not there to wallow in the photocopies that the

  18   government can produce and to listen to people who really
  19   want to get out of their office and come down here and have

  20   some excitement in their lives.

  21                   Was that your case?
  22             MR. FERKO:    No, Your Honor, no, sir.

  23             THE COURT:    Who was the other side?

  24             MR. BERG:    Mr. Balboni.
  25             THE COURT:    He's good.
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 8 of 16
                                                                              8



   1                   Is he from Philadelphia?
   2             MS. FERKO:    I think he's from New York, Your Honor.

   3             THE COURT:    Something about frying pans and fires.

   4             MR. FERKO:    He's from Boston.      I'm sorry.
   5             THE COURT:    Are you ready for that one?

   6             MR. BERG:    For that one I'm ready.       But we've been
   7   dragging it out.     It took about two years to get it there.          I

   8   think it will go.
   9             THE COURT:    Apparently I'm ready.       We need to have a

  10   a heart-to-heart talk with everybody.

  11                   Now you said something, Mr. Hamdani, about
  12   producing more stuff that's coming in?

  13             MR. HAMDANI:     Yes, Your Honor.
  14             THE COURT:    Well, why doesn't the government just do

  15   it?

  16             MR. HAMDANI:     Yes -- no.    And, Your Honor, as you
  17   well know in these kinds of cases -- yes, we will.           We will

  18   try to get it out and we'll get it done.
  19             THE COURT:    You know how many people have civilian

  20   jobs with the United States government?

  21             MR. HAMDANI:     A lot.
  22             THE COURT:    A whole lot.

  23             MR. HAMDANI:     A whole heck of a lot.

  24             THE COURT:    The short answer would be "too many."
  25                   And everybody tells me they're shorthanded
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 9 of 16
                                                                             9



   1   every time I ask them to do something with the government.
   2                   So when the SEC told me what with budget

   3   problems and being shorthanded and things that they couldn't

   4   get it done, I said:      You have 24 hours to file the budgets
   5   with the CPA for the last 10 years, the budgets for the

   6   Enforcement Division for the last 10 years and the -- what's
   7   the term they used, FTE, Full Time Equivalent of employees

   8   for those type of things, and then I'll decide whether you're
   9   budget crunching.

  10                   He said:    We don't want to do that.       I'll

  11   withdraw it.
  12                   Because it's not true.       You've got the people.

  13                   Once the press release is written, frequently
  14   the interest wanes for a while because sometimes they like

  15   coming to trial even when their presence is not constructive.

  16                   I think the lawyers at a trial should be paid
  17   exactly what the jurors get paid.        That would shorten trials

  18   enormously.
  19             MR. BERG:    If I were paid more on the preparation

  20   end, it would tend to narrow it down.         That might be right.

  21             THE COURT:    The problem in all cases, there are too
  22   many parties, too many claims and too little cogent

  23   information.

  24                   Sometimes the lawyers in a civil trial file
  25   7,000 pages of documents.
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 10 of 16
                                                                               10



    1                   Did you flag the seven ones that are important?
    2                   No.   I just mixed them in with all the rest.

    3                   That's not right.     It's cogency.

    4                   By 2:00 o'clock you get me an assessment, not
    5   from you as a lawyer, but I want one of these lawyer

    6   bureaucrat people who is responsible for a position to commit
    7   to having completed production by then, and I will see if

    8   that's reasonable and adjust my order.
    9                   But when the leaves turn red in the fall,

   10   that's actually a Midwestern, Northern expression.           When the

   11   leaves don't turn in Houston, my wife wanted fall colors so
   12   we planted a couple of Maple trees.        Unlike in Maine, in

   13   Houston they stay green until mid December, turn a really
   14   putrid olive drab for three or four weeks and start

   15   blossoming again.     It does give a lot to rake up, however.

   16                   And send it to him because I have no idea.         I
   17   have to have commitment that it all will be done and done

   18   right by some date in the relative near future because it's
   19   not Mr. Khan's fault that you all didn't decide to indict

   20   this guy until lately; and so, he shouldn't be dangling

   21   around for another year while the government gets organized.
   22                   But the phrase sort of caught my fancy

   23   linguistically, a "specially designated global terrorist

   24   entity."
   25                   Mr. Hamdani, specially-designated as a modifier
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 11 of 16
                                                                               11



    1   needs to be the hyphenated.
    2              MR. HAMDANI:   I will write that down.       Thank you,

    3   Your Honor.

    4              THE COURT:   I don't know.     There are so many nouns
    5   struck together with one adverb that I -- but "entity" we all

    6   know is a meaningful word.      You know what you are talking
    7   about is an entity.

    8                   The Al-Furqan, F-u-r-q-a-n, Establishment for
    9   Media Production is a terrorist activity?

   10              MR. HAMDANI:   It's the organization's name.           It's an

   11   alien site.
   12              THE COURT:   What does AFE produce, pictures of

   13   themselves beheading people?
   14              MR. HAMDANI:   ISIS is well known for its extravagant

   15   media and recruiting process.

   16              THE COURT:   You work for the government whose
   17   principal product is press releases, so don't be talking

   18   about extravagant media.
   19              MR. HAMDANI:   Absolutely, Your Honor.

   20              THE COURT:   One must be careful about pointing

   21   fingers.
   22              MR. BERG:    When do the leaves turn in Australia?

   23              MR. HAMDANI:   They have reverse seasons there.

   24              MS. FERKO:   They're the opposite.
   25              MR. BERG:    So I have already missed the leaves
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 12 of 16
                                                                            12



    1   turning there.
    2             MR. HAMDANI:    I believe the leaves are turning right

    3   now.

    4             THE COURT:    Eucalyptus in the fall, or spring.
    5   August might be a slow time.

    6             MR. HAMDANI:    Whatever Mr. Berg wants is fine with
    7   us, Your Honor.

    8             MR. BERG:    I want to go away for a --
    9             THE COURT:    That sentiment is not universal.

   10             MR. BERG:    I want to go a way for a while.

   11             THE COURT:    Well, you tell me when you want to go
   12   away and --

   13             MR. BERG:    It's kind of like the end of July and
   14   then part of August, I want to go to Spain.

   15             THE COURT:    Where are you going?

   16             MR. BERG:    In Spain, the north.
   17             THE COURT:    I know you can go the last week in July

   18   because I am not going to be here.
   19             MR. BERG:    I would like to protect some.

   20                    And then seriously, with the other stuff I've

   21   got --
   22             THE COURT:    By 2:00 o'clock Wednesday get me a time

   23   that you genuinely want to vacation.        I don't care what you

   24   do, where you go, with whom you go or anything like that.
   25             MR. BERG:    I am working on that.
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 13 of 16
                                                                          13



    1             THE COURT:    But I don't want you to say you are on
    2   vacation and sit around and work.

    3             MR. BERG:    No, I don't either, because I'm going

    4   out.
    5             THE COURT:    For two reasons:     One, I want you to

    6   work for me if you are going to work, and no breaks would
    7   make you crazier than you are.       You, too, sort of.

    8             MR. HAMDANI:    Yeah.
    9             THE COURT:    Mr. Ferko is thinking.

   10                   Is there more?

   11                   Does the United States need anything from the
   12   Court in order to decide this?

   13             MR. HAMDANI:    It does not, Your Honor.
   14             THE COURT:    Mr. Berg?

   15             MR. BERG:    I think we're good.      I will get you that

   16   information.
   17             THE COURT:    Why don't you run and talk to your

   18   client briefly and see if he has any questions.
   19                   (Mr. Berg consults with client)

   20             MR. BERG:    He is in school and doing well.

   21             THE COURT:    Good.   Keep it up.
   22             MR. BERG:    I have a different question.

   23                   He is about to transfer to U of H, and he

   24   wanted to know if it's okay to use the gym and bowling alley
   25   there.   He's been at Lone Star, but he's about to transfer to
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 14 of 16
                                                                          14



    1   U of H central campus, and he wanted to know if it was okay
    2   to use the gym and the bowling alley.

    3             THE COURT:    What do they do in the gym and bowling

    4   alley?
    5             MR. BERG:    They work out and they bowl.

    6             THE COURT:    Well, that's an assumption on your part.
    7   There could be drinking parties or something.

    8                   Did I tell you not to drink?
    9             THE DEFENDANT:     Yes, you did.

   10             MR. BERG:    But he didn't drink anyway.

   11             THE COURT:    Well, I know, but I would like to
   12   reinforce that.    I don't either.     You can tell him not to

   13   drink all you want.     I just watch my friends when they do,
   14   and that reinforces it.

   15                   Does the government have a bowling alley rule?

   16             MR. HAMDANI:    It does not, Your Honor.
   17             THE COURT:    How about working with weights?

   18             MR. HAMDANI:    No, Your Honor.
   19             MS. FERKO:    Your Honor, there is no objection to the

   20   gym and to bowling alleys there.       I mean, if it's on campus,

   21   that's fine.
   22             THE COURT:    Okay.   I don't think we need to make it

   23   express, but just on the safe thing we'll make it express

   24   that you can go.    They're both on campus?
   25             THE DEFENDANT:     Yes, sir.
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 15 of 16
                                                                           15



    1             THE COURT:    That's fine.    But that's the way to do
    2   it.   When in doubt, ask.     As Mr. Berg first, then your

    3   probation second.

    4                   All right.    Anything else?
    5             MR. BERG:    That's all, Your Honor.

    6             THE COURT:    All right.    Thank you, counsel.
    7             MR. HAMDANI:    Thank you, Your Honor.

    8

    9

   10                       (Conclusion of proceedings)
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 4:15-cr-00263 Document 160 Filed on 12/02/18 in TXSD Page 16 of 16
                                                                          16



    1                              CERTIFICATION
    2

    3

    4

    5             I, Fred Warner, Official Court Reporter for the

    6   United States District Court for the Southern District of
    7   Texas, Houston Division, do hereby certify that the foregoing

    8   pages 1 through 15 are a true and correct transcript of the
    9   proceedings had in the above-styled and numbered cause before

   10   the Honorable LYNN N. HUGHES, United States District Judge,

   11   on the 28th day of March, 2016.
   12             WITNESS MY OFFICIAL HAND at my office in Houston,

   13   Harris County, Texas on this the 30th day of November, A.D.,
   14   2018.

   15

   16

   17

   18

   19                                          /s/ Fred Warner ____
                                                Fred Warner, CSR
   20                                        Official Court Reporter

   21

   22

   23

   24

   25
